                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants

                    6
                                                     UNITED STATES DISTRICT COURT
                    7
                                               DISTRICT OF NEVADA, SOUTHERN DIVISION
                    8
                                                                        ***
                    9
                      GONZALO RICO-PEREZ and CAROLINA                      CASE NO. 2:19-cv-553-JAD-NJK
                   10 RICO, as the appointed special administrators
                      of the estate of GONZOLO RICO;                       DEFENDANTS’ STIPULATION AND
                   11 GONZOLO RICO-PEREZ; and CAROLINA                     ORDER FOR EXTENSION OF TIME TO
                      RICO,                                                FILE A RESPONSE TO PLAINTIFFS’
                   12                                                      COMPLAINT
                                      Plaintiff,
                   13
                              vs.
                   14
                      CITY OF NORTH LAS VEGAS; RAMIN
                   15 NASSIRI; CHRISTOPHER COLWELL; and
                      DOES I-10, inclusive,
                   16
                                      Defendants.
                   17

                   18            COME NOW, the parties, by and through their undersigned counsel of record and hereby
                   19 stipulate and agree that the time for City of North Las Vegas, Ramen Nassiri and Christopher

                   20 Colwell to file their response to Plaintiffs’ Complaint, said response being due on April 22, 2019

                   21 be extended until May 22, 2019.

                   22                                         Reason for Extension
                   23            Because of the complexity of the claims made in Plaintiffs’ Complaint, Defendants require
                   24 additional time to perform an investigation prior to filing a responsive pleading. This stipulation

                   25 is made in good faith and not for the purpose of delay.

                   26 …

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4831-9406-2740.1
ATTORNEYS AT LAW
                    1            This is the first extension of time requested by counsel for filing Defendants response to

                    2 Plaintiffs’ Complaint.

                    3    Dated this 15th day of April, 2019.               Dated this 15th day of April, 2019.

                    4    LEWIS BRISBOIS BISGAARD & SMITH LLP               LAW OFFICES OF PETER GOLDSTEIN

                    5    /s/ Robert W. Freeman                             /s/ Peter Goldstein
                         Robert W. Freeman, Esq.                           Peter Goldstein, Esq.
                    6    Nevada Bar No. 3062                               Nevada Bar No. 6992
                         Noel E. Eidsmore, Esq.                            10795 West Twain Avenue, Suite 110
                    7    Nevada Bar No. 7688                               Las Vegas, Nevada 89135
                         6385 S. Rainbow Blvd., Suite 600                  Attorneys for Plaintiff
                    8    Las Vegas, Nevada 89118
                         Attorney for Defendants
                    9

                   10                                                  ORDER
                   11            IT IS SO ORDERED.
                   12            Dated this 15           April
                                            __ day of ______________, 2019.
                   13

                   14                                                  ______________________________________
                   15                                                  UNITED STATES MAGISTRATE JUDGE

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4831-9406-2740.1                                   2
